Civil action tried upon the following issue:
"Did the defendant negligently fail to furnish car fit and suitable for the transportation of the potatoes shipped by plaintiff as alleged in the complaint? Answer: No."
From a judgment on the verdict in favor of defendant, the plaintiff appeals, assigning errors.
The evidence is conflicting on the main issue of liability; it is solely a question of fact; the jury has determined the matter against the plaintiff; there is no reversible error appearing on the record; the exceptions relating to the exclusion of evidence, and the one to the charge, must be resolved in favor of the validity of the trial; the verdict and judgment will be upheld.
No error. *Page 858